            Case 3:20-cv-00770-JR       Document 18       Filed 01/09/21      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




CEDRIC GRAVES II,                                             No. 3:20-cv-00770-JR

                       Plaintiff,                             ORDER

       v.

NW PRIORITY CREDIT UNION,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [16] on December 16,

2020, in which she recommends that the Court grant Defendant’s motion to dismiss. The matter

is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.




1 - ORDER
         Case 3:20-cv-00770-JR         Document 18     Filed 01/09/21     Page 2 of 2




Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [16].

Accordingly, Defendant’s Motion to Dismiss [11] is GRANTED.

       IT IS SO ORDERED.



                  January 9, 2021
       DATED: __________________________.




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 - ORDER
